                                                   Case 2:20-cv-01172-JCM-DJA Document 1 Filed 06/23/20 Page 1 of 16




                                          1 Gustavo Ponce, Esq.
                                              Nevada Bar No. 15084
                                          2 KAZEROUNI LAW GROUP, APC
                                              6069 South Fort Apache Rd., Ste 100
                                          3 Las Vegas, Nevada 89148
                                              Telephone: (800) 400-6808
                                          4 Facsimile: (800) 520-5523
                                              gustavo@kazlg.com
                                          5
                                              Counsel for Plaintiff Tyler Baker
                                          6 and the Putative Class
                                          7                         UNITED STATES DISTRICT COURT
                                          8                                    DISTRICT OF NEVADA
                                          9
6069 South Fort Apache Road, Suite 100




                                         10 TYLER BAKER, on behalf of himself               Case No. ____________________
  KAZEROUNI LAW GROUP, APC




                                              and those similarly situated,
       Las Vegas, Nevada 89148




                                         11                                                 CLASS ACTION COMPLAINT
                                         12                       Plaintiff,
                                                                                            VIOLATIONS OF THE TELEPHONE
                                         13           v.                                    CONSUMER PROTECTION ACT OF
                                         14 IGNITE INTERNATIONAL, LTD.,                     1991, 47 U.S.C §§ 227, ET SEQ.
                                         15
                                                                  Defendant.                DEMAND FOR JURY TRIAL
                                         16
                                         17
                                         18
                                              //
                                         19
                                              //
                                         20
                                              //
                                         21
                                              //
                                         22
                                         23 //
                                         24 //
                                         25 //
                                         26 //
                                         27 //
                                         28 //

                                                                                          -1-
                                                                                CLASS ACTION COMPLAINT
                                               Case 2:20-cv-01172-JCM-DJA Document 1 Filed 06/23/20 Page 2 of 16




                                          1                               NATURE OF THE CASE
                                          2        1.     Plaintiff Tyler Baker (“Plaintiff”), individually and on behalf of the
                                          3 proposed Class defined below, brings this class action lawsuit for damages resulting
                                          4 from the unlawful actions of Ignite International, LTD. (“Ignite” or “Defendant”).
                                          5 Defendant negligently, knowingly, and/or willfully placed unsolicited automated text
                                          6 messages to Plaintiff’s cellular phone in violation of the Telephone Consumer
                                          7 Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”). Plaintiff alleges as follows
                                          8 upon personal knowledge as to himself and his own experiences and, as to all other
                                          9 matters, upon information and belief including due investigation conducted by his
6069 South Fort Apache Road, Suite 100




                                         10 attorneys.
  KAZEROUNI LAW GROUP, APC

       Las Vegas, Nevada 89148




                                         11        2.     This case is brought to enforce the consumer privacy provisions afforded
                                         12 by the TCPA, a federal law that was designed to curtail abusive telemarketing
                                         13 practices precisely like those described herein.
                                         14        3.     Ignite has violated 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
                                         15 64.1200(a)(2) by using an automatic telephone dialing system (“ATDS”) to bombard
                                         16 consumers’ mobile phones with non-emergency advertising and marketing text
                                         17 messages without prior express written consent.
                                         18                            JURISDICTION AND VENUE
                                         19        4.     This Court has federal question subject matter jurisdiction over this class
                                         20 action lawsuit pursuant to 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal
                                         21 statute, the TCPA.
                                         22        5.     This Court has personal jurisdiction over Ignite because, during the
                                         23 relevant time period, Ignite’s principal place of business was in the State of Nevada.
                                         24 Ignite’s nationwide marketing campaign, which caused harm to purported class
                                         25 members across the country, emanated from Las Vegas, Nevada. As such, Ignite has
                                         26 purposefully availed itself of the laws and markets of the State of Nevada and this
                                         27 District.
                                         28

                                                                                      -2-
                                                                            CLASS ACTION COMPLAINT
                                               Case 2:20-cv-01172-JCM-DJA Document 1 Filed 06/23/20 Page 3 of 16




                                          1        6.    Venue is proper in the United States District Court for the District of
                                          2 Nevada pursuant to 28 U.S.C. § 1391(b) and (c) because Ignite’s principal place of
                                          3 business is in Las Vegas, Nevada. As such, Ignite resides in the District of Nevada.
                                          4                                       PARTIES
                                          5        7.    Plaintiff is an individual who, at all relevant times, resided in Underhill,
                                          6 Vermont.
                                          7        8.    Defendant Ignite International, LTD. is a limited liability company
                                          8 formed under the laws of Wyoming with its principal place of business in Las Vegas,
                                          9 Nevada.
6069 South Fort Apache Road, Suite 100




                                         10        9.    Ignite engages in the business of cultivation, development, extraction,
  KAZEROUNI LAW GROUP, APC

       Las Vegas, Nevada 89148




                                         11 and distribution of cannabis and cannabis-infused products, as well as the production

                                         12 and distribution of cannabis-related accessories.     Ignite is listed on the Canadian
                                         13 Stock Exchange and currently includes branding, marketing, licensing, sales and
                                         14 distribution, across the United States, Canada, the United Kingdom and Mexico.
                                         15        10.   Ignite is, and at all times mentioned herein was a “person,” as defined by
                                         16 47 U.S.C. § 153(39).
                                         17                                TCPA BACKGROUND
                                         18        11.   In 1991, Congress enacted the TCPA to regulate the explosive growth of
                                         19 the telemarketing industry.
                                         20        12.   The TCPA was designed to prevent calls and messages like the one
                                         21 described within this complaint, and to protect the privacy of citizens like Plaintiff.
                                         22 “Voluminous consumer complaints about abuses of telephone technology – for
                                         23 example, computerized calls dispatched to private homes – prompted Congress to
                                         24 pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
                                         25        13.   In enacting the TCPA, Congress intended to give consumers a choice as
                                         26 to how creditors and telemarketers may call them, and made specific findings that
                                         27 “[t]echnologies that might allow consumers to avoid receiving such calls are not
                                         28 universally available, are costly, are unlikely to be enforced, or place an inordinate

                                                                                      -3-
                                                                            CLASS ACTION COMPLAINT
                                                Case 2:20-cv-01172-JCM-DJA Document 1 Filed 06/23/20 Page 4 of 16




                                          1 burden on the consumer.”        TCPA, Pub.L. No. 102-243, § 11. Toward this end,
                                          2 Congress found that:
                                          3               Banning such automated or prerecorded telephone calls to
                                                          the home, except when the receiving party consents to
                                          4               receiving the call or when such calls are necessary in an
                                                          emergency situation affecting the health and safety of the
                                          5               consumer, is the only effective means of protecting
                                                          telephone consumers from this nuisance and privacy
                                          6               invasion.
                                          7 Id. at § 12; see also, Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
                                          8 3292838, at *4 (N.D. Ill. Aug. 10, 2012) (citing Congressional finding on TCPA’s
                                          9 purpose).
6069 South Fort Apache Road, Suite 100




                                         10         14.   Congress also specifically found that “the evidence presented to the
  KAZEROUNI LAW GROUP, APC

       Las Vegas, Nevada 89148




                                         11 Congress indicates that automated or prerecorded calls are a nuisance and an invasion

                                         12 of privacy, regardless of the type of call […].” Id. At §§ 12-13; see also, Mims, 132
                                         13 S. Ct. at 744.
                                         14         15.   As Judge Easterbrook of the Seventh Circuit explained in a TCPA case
                                         15 regarding calls to a non-debtor similar to this one:
                                         16               The Telephone Consumer Protection Act […] is well
                                                          known for its provisions limiting junk-fax transmissions. A
                                         17               less litigated part of the Act curtails the use of automated
                                                          dialers and prerecorded messages to cell phones, whose
                                         18               subscribers often are billed by the minute as soon as the call
                                                          is answered – and routing a call to voicemail counts as
                                         19               answering the call. An automated call to a landline phone
                                                          can be an annoyance; an automated call to a cell phone adds
                                         20               expense to annoyance.
                                         21 Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
                                         22         16.   The TCPA makes it “unlawful for any person within the United States . .
                                         23 . to make any call (other than a call made for emergency purposes or made with the
                                         24 prior express consent of the called party) using any automatic telephone dialing
                                         25 system or an artificial or prerecorded voice . . . to any telephone number assigned to a
                                         26 paging service, cellular telephone service, specialized mobile radio service, or other
                                         27 radio common carrier service, or any service for which the called party is charged for
                                         28 the call . . . .” 47 U.S.C. § 227(b)(1)(A)(iii)

                                                                                        -4-
                                                                              CLASS ACTION COMPLAINT
                                                Case 2:20-cv-01172-JCM-DJA Document 1 Filed 06/23/20 Page 5 of 16




                                          1         17.      Text messages are calls and are subject to the TCPA.             See, e.g.,
                                          2 Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 666 (2016); Satterfield v. Simon &
                                          3 Schuster, Inc., 569 F.3d 946, 954 (9th Cir. 2009).
                                          4         18.      47 C.F.R. § 64.1200(a)(2) additionally states, with respect to
                                          5 advertisement and telemarketing calls—of which Defendant’s texts to Plaintiff are—
                                          6 that “[n]o person or entity may . . . [i]nitiate or cause to be initiated, any telephone
                                          7 call that includes or introduces an advertisement or constitutes telemarketing, using
                                          8 an automatic telephone dialing system or an artificial or prerecorded voice, to any of
                                          9 the lines or telephone numbers described in paragraphs (a)(1)(i) through (iii) of this
6069 South Fort Apache Road, Suite 100




                                         10 section, other than a call made with the prior express written consent of the called
  KAZEROUNI LAW GROUP, APC

       Las Vegas, Nevada 89148




                                         11 party . . . .”

                                         12         19.      47 C.F.R. § 64.1200(f)(8) defines “prior express written consent” as “an
                                         13 agreement, in writing, bearing the signature of the person called that clearly
                                         14 authorizes the seller to deliver or cause to be delivered to the person called
                                         15 advertisements or telemarketing messages using an automatic telephone dialing
                                         16 system or an artificial or prerecorded voice, and the telephone number to which the
                                         17 signatory authorizes such advertisements or telemarketing messages to be delivered.”
                                         18         20.      To state a claim for a violation of the TCPA, a plaintiff must only show
                                         19 that he or she received a call made using an ATDS or featuring a prerecorded voice;
                                         20 consent is an affirmative defense to liability under the TCPA. See Meyer v. Portfolio
                                         21 Recovery Assocs., LLC, 707 F.3d 1036, 1042 (finding Defendant “did not show a
                                         22 single instance where express consent was given before the call was placed.”)
                                         23         21.      The TCPA provides for damages in the amount of $500 for each
                                         24 negligent violation and $1,500 for each knowing violation. See 47 U.S.C. § 227(b)(3).
                                         25                                 FACTUAL ALLEGATIONS
                                         26         22.      Plaintiff Tyler Baker is, and has been at all times relevant to this action,
                                         27                  the
                                         28 regular and sole user of his cellular telephone number (802) 238-XXXX.

                                                                                          -5-
                                                                                CLASS ACTION COMPLAINT
                                                Case 2:20-cv-01172-JCM-DJA Document 1 Filed 06/23/20 Page 6 of 16




                                          1         23.   On November 4, 2004, Plaintiff registered his cellular number with the
                                          2 National Do Not Call Registry.
                                          3         24.   On or about May, 16 2020, at approximately 8:55 p.m., Defendant sent
                                          4 an automated text message to Plaintiff Baker’s cellular telephone number from the
                                          5 telephone number (765) 388-3138.
                                          6         25.   A true and correct copy of the May 16, 2020 text message sent by
                                          7 Defendant is reproduced below:
                                          8
                                          9
6069 South Fort Apache Road, Suite 100




                                         10
  KAZEROUNI LAW GROUP, APC

       Las Vegas, Nevada 89148




                                         11

                                         12
                                         13
                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                                    26.   Plaintiff did not give “prior express consent” to receive text messages

                                         22
                                              from Defendant or an ATDS.

                                         23
                                                    27.   Plaintiff and Defendant do not have an established business relationship.

                                         24
                                                    28.   The text message Ignite sent to Plaintiff consisted of a pre-written

                                         25
                                              template of impersonal text, and was identical to text messages Defendant sent to

                                         26
                                              other consumers.

                                         27
                                                    29.   The language in the message was automatically generated and inputted

                                         28
                                              into pre- written text template without any actual human intervention in the drafting

                                                                                       -6-
                                                                             CLASS ACTION COMPLAINT
                                               Case 2:20-cv-01172-JCM-DJA Document 1 Filed 06/23/20 Page 7 of 16




                                          1 or sending of the messages; the same exact message was sent to thousands of other
                                          2 consumers.
                                          3        30.    The telephone system Ignite used to send the messages constitutes an
                                          4 ATDS as defined by 47 U.S.C. § 227(a)(1).
                                          5        31.    Upon information and belief, Ignite stored Plaintiff’s cellular telephone
                                          6 number in its text messaging system with thousands of other consumers’ telephone
                                          7 numbers and then automatically sent identical messages en masse to Plaintiff and
                                          8 thousands of other consumers at the same time.
                                          9        32.    Upon information and belief, no human directed any single text message
6069 South Fort Apache Road, Suite 100




                                         10 to Plaintiff’s number.
  KAZEROUNI LAW GROUP, APC

       Las Vegas, Nevada 89148




                                         11        33.    In addition, upon information and belief the hardware and software
                                         12 combination utilized by Ignite has the capacity to store and dial sequentially
                                         13 generated numbers, randomly generated numbers or numbers from a database of
                                         14 numbers.
                                         15        34.    Ignite did not have Plaintiff’s prior express consent to place automated
                                         16 text messages to Plaintiff on his cellular telephone.
                                         17        35.    Receipt of Defendant’s unauthorized message drained Plaintiff’s phone
                                         18 battery and caused Plaintiff additional electricity expenses and wear and tear on his
                                         19 phone and battery.
                                         20        36.    Further, Defendant failed to maintain any do not call policies and
                                         21 procedures and review the DNC registry prior to placing its repeated and unsolicited
                                         22 texts to Plaintiff’s telephone number.
                                         23        37.    Defendant did not place the text message for an emergency purpose.
                                         24        38.    Through the aforementioned conduct, Defendant violated 47 U.S.C. §
                                         25 227(b)(1)(A)(iii).
                                         26                                       STANDING
                                         27        39.    Standing is proper under Article III of the Constitution of the United
                                         28 States of America because Plaintiff’s claims state: (a) a valid injury in fact; (b) which

                                                                                       -7-
                                                                             CLASS ACTION COMPLAINT
                                                Case 2:20-cv-01172-JCM-DJA Document 1 Filed 06/23/20 Page 8 of 16




                                          1 is traceable to the conduct of Defendant; and (c) is likely to be redressed by a
                                          2 favorable judicial decision. See, Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016);
                                          3 Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992).
                                          4          The “Injury in Fact” Prong
                                          5          40.   Plaintiff’s injury in fact must be both “concrete” and “particularized” in
                                          6 order to satisfy the requirements of Article III of the Constitution, as articulated in
                                          7 Spokeo. Spokeo, 136 S.Ct. at 1547.
                                          8          41.   For an injury to be “concrete” it must be a de facto injury, meaning that
                                          9 it actually exists. Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir.
6069 South Fort Apache Road, Suite 100




                                         10 2012). In this case, Defendant sent a telephone message to Plaintiff’s cellular
  KAZEROUNI LAW GROUP, APC

       Las Vegas, Nevada 89148




                                         11 telephone, using an ATDS. Such text messages are a nuisance, an invasion of

                                         12 privacy, and an expense to Plaintiff. All three of these injuries are concrete and de
                                         13 facto.
                                         14          42.   For an injury to be “particularized” means that the injury must “affect
                                         15 the Plaintiff in a personal and individual way.” Spokeo, Inc., 136 S.Ct. at 1543. In
                                         16 this case, Defendant invaded Plaintiff’s privacy and peace by texting his cellular
                                         17 telephone, and did this with the use of an ATDS, despite Plaintiff’s registering his
                                         18 telephone number with the National Do Not Call Registry. Furthermore, Plaintiff
                                         19 was distracted and annoyed by having to take time, opening and reading the text
                                         20 message. All of these injuries are particularized and specific to Plaintiff, and will be
                                         21 the same injuries suffered by each member of the putative class.
                                         22          The “Traceable to the Conduct of Defendant” Prong
                                         23          43.   The second prong required to establish standing at the pleadings phase is
                                         24 that Plaintiff must allege facts to show that its injuries are traceable to the conduct of
                                         25 Defendant.
                                         26          44.   The above text message was directly and explicitly linked to Defendant.
                                         27 Defendant’s text message identified the Defendant as “Ignite” the party that
                                         28 attempted to solicit business from Plaintiff. This text message is the sole source of

                                                                                       -8-
                                                                             CLASS ACTION COMPLAINT
                                               Case 2:20-cv-01172-JCM-DJA Document 1 Filed 06/23/20 Page 9 of 16




                                          1 Plaintiff’s and the Class’s injuries. Therefore, Plaintiff has illustrated facts that show
                                          2 that his injuries are traceable to the conduct of Defendant.
                                          3         The “Injury is Likely to be Redressed by a Favorable Judicial Opinion”
                                          4 Prong
                                          5         45.   The third prong to establish standing at the pleadings phase requires
                                          6 Plaintiff to allege facts to show that the injury is likely to be redressed by a favorable
                                          7 judicial opinion.
                                          8         46.   In the present case, Plaintiff’s Prayers for Relief include a request for
                                          9 damages for each text message made by Defendant, as authorized by statute in 47
6069 South Fort Apache Road, Suite 100




                                         10 U.S.C. § 227. The statutory damages were set by Congress and specifically redress
  KAZEROUNI LAW GROUP, APC

       Las Vegas, Nevada 89148




                                         11 the financial damages suffered by Plaintiff and the members of the putative class.

                                         12         47.   Because all standing requirements of Article III of the U.S. Constitution
                                         13 have been met, Plaintiff has standing to sue Defendant on the stated claims.
                                         14                           CLASS ACTION ALLEGATIONS
                                         15         48.   Plaintiff brings this action under Federal Rule of Civil Procedure 23, and
                                         16 as a representative of the following class:
                                         17               ATDS Class:
                                                          All persons throughout the United States (1) to whom
                                         18               Defendant delivered, or caused to be delivered, a text
                                                          message, (2) directed to a number assigned to a cellular
                                         19               telephone service, (3) by using an automatic telephone
                                                          dialing system, (4) within four years preceding the date of
                                         20               this complaint through the date of class certification.
                                         21               DNC Class:
                                                          All persons within the United States who, within the four
                                         22               years prior to the filing of this Complaint, received more
                                                          than one text message to their cellular telephone numbers
                                         23               within any 12-month period by or on behalf of the same
                                                          entity, without their prior express consent, while listed on
                                         24               the National Do Not Call Registry.
                                         25         49.   Excluded from the class are Defendant, its officers and directors,
                                         26 members of their immediate families and their legal representatives, heirs, successors,
                                         27 or assigns, and any entity in which Defendant has or had a controlling interest.
                                         28         50.   Plaintiff reserves the right to redefine the classes and to add subclasses
                                                                                       -9-
                                                                             CLASS ACTION COMPLAINT
                                               Case 2:20-cv-01172-JCM-DJA Document 1 Filed 06/23/20 Page 10 of 16




                                          1 as appropriate based on discovery and specific theories of liability.
                                          2        51.    Numerosity: Upon information and belief, the members of the class are
                                          3 so numerous that joinder of all of them is impracticable.
                                          4        52.    The exact number of the members of the class is unknown to Plaintiff at
                                          5 this time, and can (and will) be determined through appropriate discovery. However,
                                          6 given that, on information and belief, Defendant texted thousands of class members
                                          7 nationwide during the class period, it is reasonable to presume that the members of
                                          8 the Class are so numerous that joinder of all members is impracticable. The
                                          9 disposition of the claims in a class action will provide substantial benefits to the
6069 South Fort Apache Road, Suite 100




                                         10 parties and the Court.
  KAZEROUNI LAW GROUP, APC

       Las Vegas, Nevada 89148




                                         11        53.    Ascertainability: The members of the class are ascertainable because the
                                         12 class is defined by reference to objective criteria.
                                         13        54.    In addition, the members of the class are identifiable in that, upon
                                         14 information and belief, their cellular telephone numbers, names and addresses can be
                                         15 identified in business records maintained by Defendant and by third parties.
                                         16        55.    Typicality: Plaintiff’s claims are typical of the claims of the members of
                                         17 the class. Plaintiff has had to suffer the burden of receiving text messages to his
                                         18 cellular telephone from an ATDS. Thus his injuries are typical to Class Members. As
                                         19 it did for all members of the class, Defendant used an ATDS to deliver a text message
                                         20 to Plaintiff’s cellular telephone number.
                                         21        56.    Plaintiff’s claims, and the claims of the members of the class, originate
                                         22 from the same conduct, practice and procedure on the part of Defendant.
                                         23        57.    Plaintiff’s claims are based on the same theories, as are the claims of the
                                         24 members of the class.
                                         25        58.    Plaintiff and Class Members were harmed by the acts of Defendant in at
                                         26 least the following ways: Defendant harassed Plaintiff and Class Members by
                                         27 illegally texting their cellular phones using an ATDS. Plaintiff and the Class were
                                         28 damaged thereby.

                                                                                       - 10 -
                                                                             CLASS ACTION COMPLAINT
                                               Case 2:20-cv-01172-JCM-DJA Document 1 Filed 06/23/20 Page 11 of 16




                                          1        59.    Adequacy: Plaintiff is qualified to, and will fairly and adequately protect
                                          2 the interests of the members of the class with whom he is similarly situated, as
                                          3 demonstrated herein. Plaintiff acknowledges that he has an obligation to make known
                                          4 to the Court any relationships, conflicts, or differences with any Class Member.
                                          5        60.    Plaintiff’s interests in this matter are not directly or irrevocably
                                          6 antagonistic to the interests of the members of the class.
                                          7        61.    Plaintiff will vigorously pursue the claims of the members of the class.
                                          8        62.    Plaintiff has retained counsel experienced and competent in class action
                                          9 litigation. Plaintiff’s attorneys, the proposed class counsel, are versed in the rules
6069 South Fort Apache Road, Suite 100




                                         10 governing class action discovery, certification, and settlement. In addition, the
  KAZEROUNI LAW GROUP, APC

       Las Vegas, Nevada 89148




                                         11 proposed class counsel is experienced in handling clams involving consumer actions

                                         12 and violations of the TCPA.
                                         13        63.    Plaintiff’s counsel will vigorously pursue this matter.
                                         14        64.    Plaintiff’s counsel will assert, protect and otherwise represent the
                                         15 members of the class.
                                         16        65.    Plaintiff has incurred, and throughout the duration of this action, will
                                         17 continue to incur costs and attorneys’ fees that have been, are, and will be,
                                         18 necessarily expended for the prosecution of this action for the substantial benefit of
                                         19 each Class Member.
                                         20        66.    Predominance: The questions of law and fact common to the members of
                                         21 the class predominate over questions that may affect individual members of the class.
                                         22 The elements of the legal claims brought by Plaintiff and Class Members are capable
                                         23 of proof at trial through evidence that is common to the Class rather than individual
                                         24 to its members.
                                         25        67.    Commonality: There are common questions of law and fact as to all
                                         26 members of the Class, including but not limited to the following:
                                         27               a.    What is Defendant’s conduct, pattern, and practice as it pertains to
                                         28                     delivering advertisement and telemarketing text messages;
                                                                                       - 11 -
                                                                             CLASS ACTION COMPLAINT
                                               Case 2:20-cv-01172-JCM-DJA Document 1 Filed 06/23/20 Page 12 of 16




                                          1                 b.     Whether Defendant sent text messages to telephone numbers
                                          2                        listed on the Do Not Call Registry.
                                          3                 c      Whether, within the statutory period, Defendant used an ATDS as
                                          4                        defined by the TCPA to send text messages to Class Members;
                                          5                 d.     Whether Defendant’s conduct violated the TCPA;
                                          6                 e.     Whether Defendant should be enjoined from engaging in such
                                          7                        conduct in the future; and
                                          8                 f.     The availability of statutory penalties.
                                          9        68.      Superiority: A class action is superior to all other available methods for
6069 South Fort Apache Road, Suite 100




                                         10 the fair and efficient adjudication of this matter because:
  KAZEROUNI LAW GROUP, APC

       Las Vegas, Nevada 89148




                                         11              • If brought and prosecuted individually, the claims of the members of the
                                         12                 class would require proof of the same material and substantive facts.
                                         13              • The pursuit of separate actions by individual members of the class
                                         14                 would, as a practical matter, be dispositive of the interests of other
                                         15                 members of the class, and could substantially impair or impede their
                                         16                 ability to protect their interests.
                                         17              • The pursuit of separate actions by individual members of the class could
                                         18                 create a risk of inconsistent or varying adjudications, which might
                                         19                 establish incompatible standards of conduct for Defendant.
                                         20              • These varying adjudications and incompatible standards of conduct, in
                                         21                 connection with presentation of the same essential facts, proof, and legal
                                         22                 theories, could also create and allow the existence of inconsistent and
                                         23                 incompatible rights within the class.
                                         24              • The damages suffered by each individual member of the class may be
                                         25                 relatively modest, thus, the expense and burden to litigate each of their
                                         26                 claims individually make it difficult for the members of the class to
                                         27                 redress the wrongs done to them.
                                         28              • Absent a class action, most Class Members would likely find the cost of
                                                                                          - 12 -
                                                                                CLASS ACTION COMPLAINT
                                               Case 2:20-cv-01172-JCM-DJA Document 1 Filed 06/23/20 Page 13 of 16




                                          1                 litigating their claims prohibitively high and would therefore have no
                                          2                 effective remedy at law.
                                          3              • The pursuit of Plaintiff’s claims, and the claims of the members of the
                                          4                 class, in one forum will achieve efficiency and promote judicial
                                          5                 economy.
                                          6              • There will be little difficulty in the management of this action as a class
                                          7                 action.
                                          8        69.      Defendant has acted or refused to act on grounds generally applicable to
                                          9 the members of the class, making final declaratory or injunctive relief appropriate.
6069 South Fort Apache Road, Suite 100




                                         10        70.      Plaintiff and the Class Members have all suffered and will continue to
  KAZEROUNI LAW GROUP, APC

       Las Vegas, Nevada 89148




                                         11 suffer harm and damages as a result of Defendant’s unlawful conduct.

                                         12        71.      This suit seeks only damages and injunctive relief for recovery of
                                         13 economic injury on behalf of Class Members and it expressly is not intended to
                                         14 request any recovery for personal injury and claims related thereto.
                                         15                                            COUNT I
                                         16                  Violations of the Telephone Consumer Protection Act
                                         17                                 47 U.S.C. § 227(b)(1)(A)(iii)
                                         18        72.      Plaintiff incorporates herein all preceding factual allegations.
                                         19        73.      Defendant and/or its agents placed unsolicited text messages to Plaintiff
                                         20 and the other members of the TCPA Class using an ATDS.
                                         21        74.      Defendant made these text messages en masse without the consent of
                                         22 Plaintiff and the other members of the TCPA Class.
                                         23        75.      Defendant’s conduct was negligent, or willful or knowing.
                                         24        76.      Defendant has, therefore, violated 47 U.S.C. § 227(b)(1). As a result of
                                         25 Defendant’s conduct, Plaintiff and the other members of the TCPA Class are each
                                         26 entitled to a minimum of $500 in damages, and up to $1,500 in damages, for each
                                         27 violation.
                                         28        77.      Plaintiff and members of the putative TCPA class are also entitled to and
                                                                                         - 13 -
                                                                               CLASS ACTION COMPLAINT
                                               Case 2:20-cv-01172-JCM-DJA Document 1 Filed 06/23/20 Page 14 of 16




                                          1 do seek injunctive relief prohibiting Defendant and/or its affiliates, agents, and/or
                                          2 other persons or entities acting on Defendant’s behalf from violating the TCPA, 47
                                          3 U.S.C. § 227, by sending texts, except for emergency purposes, to any cellular
                                          4 telephone numbers using an ATDS in the future.
                                          5         78.     Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
                                          6 64.1200(a)(2) by utilizing an ATDS to make advertising and marketing texts to
                                          7 Plaintiff’s cellular telephone number without prior express written consent.
                                          8         79.     As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1)(A)(iii)
                                          9 and 47 C.F.R. § 64.1200(a)(2), Plaintiff, and the members of the class, are entitled to
6069 South Fort Apache Road, Suite 100




                                         10 damages in an amount to be proven at trial.
  KAZEROUNI LAW GROUP, APC

       Las Vegas, Nevada 89148




                                         11                                         COUNT II
                                         12                         47 U.S.C. § 227(c) (Do Not Call Registry)
                                         13         80.     Plaintiff re-alleges and incorporates the above paragraphs as if fully set
                                         14 forth herein.
                                         15         81.     Plaintiff and members of the DNC Class received more than one
                                         16 marketing text message within a 21-month period, by or on behalf of Defendant, for
                                         17 the express purpose of marketing Defendant’s goods and/or services without their
                                         18 written prior express consent.
                                         19         82.     Defendant’s call caused Plaintiff and members of the DNC Class actual
                                         20 harms including, but not limited to, invasion of their personal privacy, aggravation,
                                         21 nuisance and disruption in their daily lives, reduction in cellular telephone battery
                                         22 life, data, and loss of use of their cellular telephones.
                                         23         83.     As a result of the aforementioned violations of the TCPA, Plaintiff and
                                         24 the DNC Class are entitled to an award of up to $1,500 for each call or text message
                                         25 in violation of the TCPA pursuant to 47 U.S.C. § 227(c)(5).
                                         26         84.     Additionally, Plaintiff and members of the DNC Class are entitled to and
                                         27 seek injunctive relief prohibiting such future contact.
                                         28

                                                                                        - 14 -
                                                                              CLASS ACTION COMPLAINT
                                              Case 2:20-cv-01172-JCM-DJA Document 1 Filed 06/23/20 Page 15 of 16




                                          1                                PRAYER FOR RELIEF
                                          2 WHEREFORE, Plaintiff prays for relief and judgment, as follows:
                                          3       •     Determining that this action is a proper class action;
                                          4       •     Designating Plaintiff as a class representative under Federal Rule of
                                          5       Civil Procedure 23;
                                          6       •     Designating Plaintiff’s counsel as class counsel under Federal Rule of
                                          7       Civil Procedure 23;
                                          8       •     Adjudging and declaring that Defendant violated 47 U.S.C. §
                                          9       227(b)(1)(A)(iii);
6069 South Fort Apache Road, Suite 100




                                         10       •     Enjoining Defendant from continuing its violative behavior, including
  KAZEROUNI LAW GROUP, APC

       Las Vegas, Nevada 89148




                                         11       continuing to place text messages to Plaintiff’s cellular telephone number, and
                                         12       to the cellular telephone numbers of the members of the class, without prior
                                         13       express written consent;
                                         14       •     Awarding Plaintiff and the members of the class damages under 47
                                         15       U.S.C. § 227(b)(3)(B) in the amount of $500.00 to Plaintiff, and each class
                                         16       member;
                                         17       •     Awarding Plaintiff and the members of the class treble damages under
                                         18       47 U.S.C. § 227(b)(3);
                                         19       •     Awarding Plaintiff and the members of the class damages under 47
                                         20       U.S.C. § 227(c)(5)(B);
                                         21       •     Awarding Plaintiff and the class reasonable attorneys’ fees, costs, and
                                         22       expenses under Federal Rule of Civil Procedure 23;
                                         23       •     Awarding Plaintiff and the members of the class any pre-judgment and
                                         24       post-judgment interest as may be allowed under the law; and
                                         25       •     Awarding such other and further relief as the Court may deem just and
                                         26       proper.
                                         27
                                         28

                                                                                       - 15 -
                                                                             CLASS ACTION COMPLAINT
                                               Case 2:20-cv-01172-JCM-DJA Document 1 Filed 06/23/20 Page 16 of 16




                                          1                            DEMAND FOR JURY TRIAL
                                          2        Pursuant to the Seventh Amendment to the Constitution of the United States of
                                          3 America, Plaintiff and the Class Members are entitled to, and demand, a trial by jury.
                                          4
                                          5 Dated: June 23, 2020                         KAZEROUNI LAW GROUP, APC
                                          6
                                          7
                                                                                      By: /s/ Gustavo Ponce
                                          8                                              Gustavo Ponce, Esq.
                                          9                                              6069 S Fort Apache Road, Suite 100
                                                                                         Las Vegas, Nevada 89148
6069 South Fort Apache Road, Suite 100




                                         10
  KAZEROUNI LAW GROUP, APC




                                                                                         Attorneys for Plaintiff
       Las Vegas, Nevada 89148




                                         11

                                         12
                                         13
                                         14
                                         15
                                         16
                                         17
                                         18
                                         19
                                         20
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28

                                                                                      - 16 -
                                                                            CLASS ACTION COMPLAINT
